DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1, 3-17 and 21, none of the prior art teaches or suggests, alone or in combination, a display apparatus, comprising: a solderable metal filled between the first rib and the second rib, and formed to cover the first wiring; a plurality of semiconductor light emitting devices sequentially arranged along the rib portion; and a planarizing layer formed to cover the solderable metal, wherein at least part of the plurality of semiconductor light emitting devices are inserted into the solderable metal to be electrically connected to the first wiring, wherein the planarizing layer is formed to cover a top of the rib portion and the solderable metal, and wherein a top of the planarizing layer is formed with a flat surface.
	With respect to claims 18-20, none of the prior art teaches or suggests, alone or in combination, a display apparatus, comprising: a solderable metal filled between the at least two ribs arranged on opposites sides of the one first wiring and covering the one first wiring; a plurality of semiconductor light emitting devices sequentially arranged along the one first wiring and within the solderable metal; and a planarizing layer formed to cover the solderable metal, wherein the planarizing layer is formed to cover a top of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JONATHAN HAN/Primary Examiner, Art Unit 2818